DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 

Status of Claims
	Claims 1-5. 7-14 and 16-19 are pending of which claims 1, 10 and 19 are in independent form. 
	Claims 3, 5, 7-9, 12, 14, 16-18 are objected to.	
Claims 1, 2, 4, 10, 11, 13 and 19 are rejected under 35 U.S.C. 103.  

Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman; Mark Edward et al. (US 20170053357 A1) [Bowman] in view of HUANG; Yuheng et al. (US 20170185653 A1) [Huang] in view of Frank; Ari M. et al. (US 20190102706 A1) [Frank].

	Regarding claims 1, 10 and 19, Bowman discloses, matching the search record set with entry contents of encyclopedia entries in an encyclopedia entry set, and selecting a first set of points of interest from the encyclopedia entry set according to a match result (FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to 
matching the search record set with topic contents of microblog topics in a microblog topic set, and selecting a second set of points of interest from the microblog topic set according to a match result (FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as microblog topic set); and 
adding the first set of points of interest, the second set of points of interest to a set of points of interest and the third set of points of interest (At block 712, the matching rule execution engine 116 may determine whether the final cumulative confidence value obtained at block 710 satisfies a rule 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bowman’s system would have allowed Lu to facilitate matching the search record set with entry contents of encyclopedia entries in an encyclopedia entry set, and selecting a first set of points of interest from the encyclopedia entry set according to a match result; matching the search record set with topic contents of microblog topics in a microblog topic set, and selecting a second set of points of interest from the microblog topic set according to a match result; adding the first set of points of interest and the second set of points of interest to a set of points of interest. The motivation to combine is apparent in the Lu's reference, because there a need for an improved system that allows for combining data from different repositories and/or for determining a correspondence between data records stored in different data repositories.
However Bowman does not explicitly facilitates an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period; search formulae of search records; extracting respectively feature vectors of search records in the search record set.
Huang discloses, an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period (FIG. 3A illustrates an example search record ¶ [0015] also see ¶ [0024]-[0030]. The record generation module 110 (or a 
search formulae of search records (The search system identifies a plurality of search records based on the processed search query. In some implementations, the search system may identify search records based on matches between terms of the search query and terms included in the record information of the search records ¶ [0026]. The set generation module may match entities in the search queries to entities included in the record information (e.g., entities associated with the state of the search record). The set generation module may select search records having matching entities for the consideration set. The set processing module may then score the search records based on matches between entities in the search query and the search records, along with other scoring features ¶ [0032]. Also see ¶ [0069], [0070], [0077]);
extracting respectively feature vectors of search records in the search record set (For example, the set processing module 404 may pair the search query 202 with each search record and calculate a vector of features for each ( query, record) pair. The vector of features may include one or more record scoring features, one or more query scoring features, and one or more record-query scoring features. The set processing module 404 may then input the vector of features into a machine-learned regression model to calculate a result score for the search record ¶ [0079]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Huang’s system would have allowed Bowman to facilitate an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period; search formulae of search records; extracting respectively feature vectors of search records in the search record set. The motivation to combine is apparent in the Bowman's reference, because there a need for improving search results by using predicting knowledge.

Frank discloses, inputting the feature vectors of the search records in the search record set into a pre-trained classification model to obtain categories of the search records in the search record set, wherein the classification model is used to characterize a correspondence between the feature vectors of the search records and the categories of the search records, and the categories of the search records include the point of interest category and a non-point-of-interest category (For example, the machine learning algorithm used to train a classifier may be a neural network classifier, a support vector machine, a maximum entropy classifier, or a random forest. In one embodiment, the training data may be comprised of both labeled and unlabeled data (for which the situation is unknown), and a semi-supervised machine learning method may be employed to train the classifier ¶ [0278]. Also see ¶ [0293], [0298]); 
selecting from search records of a point of interest category in the search record set a third set of points of interest (In one embodiment, interest levels obtained from various sources are combined into a single "combined interest level score". The combined interest level score may be stored as an attribute in some of the token instances. In one example, the interest level scores from various sources such as attention-level monitoring, predicted interest based on the user's historical attention-levels, and/or interest data received from external data sources, may be available for a token instance. Optionally, the combined interest level score may be a weighted combination of the values from the different sources, where each source has a predefined weight ¶ [0255]. Also see ¶ [0329], [0469]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Frank’s system would have allowed Bowman and Huang to facilitate inputting the feature vectors of the search records in the search record set into a pre-trained classification model to obtain categories of the search records in the search record set, wherein the classification model is used to characterize a correspondence between the feature vectors of the search records and the categories of the search records, and the categories of the search records include the point of interest category and a non-point-of-interest category; selecting from search records of a point of interest category in the search record set a 

Regarding claims 2 and 11, the combination of Bowman, Huang and Frank discloses, wherein, an encyclopedia entry comprises an entry name and an entry content; and the selecting a first set of points of interest from the encyclopedia entry set according to a match result comprises: acquiring successfully matched encyclopedia entries as candidate encyclopedia entries to generate a candidate encyclopedia entry set; and selecting entry names of the candidate encyclopedia entries from the candidate encyclopedia entry set as first points of interest to generate the first set of points of interest (Huang: In implementations where the search system 100 identifies entities in the search query, an entity may refer to a person, place, or thing. For example, an entity may refer to a business, a product, a service, a piece of media content, a political organization/figure, a public figure, or a destination. In some examples, an entity may refer to a place having a defined latitude/longitude geo-location. The entity records may include an entity name/ID (e.g., a business ID /name), an entity type that indicates the category of the entity (e.g., a restaurant business), and entity information describing the entity (e.g., a restaurant address, phone number, and open hours) ¶ [0031]-[0032], [0066]).
a search record comprises a search formula and a search volume, matching the search record set with an encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the 
matching search formulae of search records in the search record set with entry contents of encyclopedia entries in the encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories 

Regarding claims 4 and 13, the combination of Bowman, Huang and Frank discloses, wherein a microblog topic comprises a topic name and a topic content; and the selecting a second set of points of interest from the microblog topic set according to a match result comprises: acquiring successfully matched microblog topics as candidate microblog topics to generate a candidate microblog topic set; and selecting topic names of the candidate microblog topics from the candidate microblog topic set as second points of interest to generate the second set of points of interest (Bowman: A search parameter may be, for example, a character string that matches a data field name of a corresponding data field in a source data record (as specified, for example, in a data dictionary or mapping); an offset value that indicates a particular data field in a source data record; or the like ¶ [0051]-[0052], [0059] and [0098]. Also see ¶ [0043]-[0047]).
a search record comprises a search formula and a search volume, matching the search record set with an encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule 
matching search formulae of search records in the search record set with entry contents of encyclopedia entries in the encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as microblog topic set).

Regarding claims 6 and 15, (Canceled).


Allowable Subject Matter
Claims 3, 5, 7-9, 12, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/20/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154